—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendant County of Jefferson (County) for summary judgment dismissing the complaint against it. Plaintiff was traveling in foggy conditions on County Route 155 when he ran through a stop sign at the intersection of County Route 155 and State Highway 177 and his vehicle collided with a truck driven by defendant Joseph P. Coseo. In this negligence action, plaintiff alleges with respect to the County that there should have been route junction signs at the intersection and an advance warning sign. The County established its entitlement to judgment as a matter of law, and plaintiff failed in opposition to raise a triable issue of fact (see *948generally, Zuckerman v City of New York, 49 NY2d 557, 562). The County established that it had no duty to place route junction signs at the intersection at issue because, pursuant to Vehicle and Traffic Law § 1681, the New York State Department of Transportation exclusively controls the area where such signs would be placed (see, Ledet v Battle, 231 AD2d 884). The County further established that, according to studies performed by it pursuant to 17 NYCRR 200.2 (f), no advance warning sign was necessary. Although plaintiff raised an issue of fact whether County Route 155 is a county road or a county route pursuant to 17 NYCRR 251.4 (a) (2) and thus whether 17 NYCRR 251.1 (d) is applicable, resolution of that issue does not affect the County’s entitlement to summary judgment on the facts presented here. (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J. — Summary Judgment.) Present— Pine, J. P., Hayes, Pigott, Jr., Scudder and Balio, JJ.